 
Exhibit 10.1
 

   

 
DISTRIBUTION AGREEMENT
 
dated as of January 4, 2010
 
between
 
Insulet Corporation
 
and
 
Ypsomed Distribution AG

   

 

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

     
Page
         
ARTICLE I Appointment of Distributor
 
1
           
Section 1.1
Appointment
 
1
 
Section 1.2
Exclusivity
 
2
 
Section 1.3
Limitations on Appointment
 
2
 
Section 1.4
No Compensation
 
2
 
Section 1.5
Relationship
 
2
           
ARTICLE II Marketing and Promotion
 
3
           
Section 2.1
Steering Committee
 
3
 
Section 2.2
Promotion, Advertising and Marketing
 
3
 
Section 2.3
Sub-Distributors
 
4
 
Section 2.4
Customer Information
 
4
 
Section 2.5
Rights and Obligations of Distributor
 
4
 
Section 2.6
Competing Products
 
6
           
ARTICLE III Distribution of Products
 
6
           
Section 3.1
Distributor Covenants
 
6
 
Section 3.2
Branding
 
7
 
Section 3.3
Insurance
 
7
           
ARTICLE IV Purchase, Sale and Delivery of Products
 
7
           
Section 4.1
Supply of Products
 
7
 
Section 4.2
[***] Minimums
 
7
 
Section 4.3
Forecasts
 
8
 
Section 4.4
Transfer Pricing
 
8
 
Section 4.5
Orders
 
8
 
Section 4.6
Order of Precedence
 
8
 
Section 4.7
Taxes and Governmental Charges
 
8
 
Section 4.8
Shipment, Delivery and Title
 
8
 
Section 4.9
Rejection of Delivery
 
9
 
Section 4.10
Terms of Payment
 
9
 
Section 4.11
Late Charges
 
9
 
Section 4.12
Audits
 
9
 
Section 4.13
Trade Price
 
9
           
ARTICLE V Compliance with Laws; Regulatory Matters; Recycling
 
10
           
Section 5.1
Export and Trade Regulations
 
10
 
Section 5.2
Customer Complaints and Product Safety
 
10
 
Section 5.3
Recalls
 
10
 
Section 5.4
Regulatory Interface
 
10
 
Section 5.5
Failure to Maintain
 
11
 
Section 5.6
Regulatory Requirements
 
11
 
Section 5.7
Labeling
 
11
 

  
 
 

--------------------------------------------------------------------------------

 
 
Section 5.8
Local Laws
 
11
 
Section 5.9
Recycling
 
11
           
ARTICLE VI Intellectual Property Rights
 
11
           
Section 6.1
Grant of License; Ownership of Intellectual Property Rights
 
11
 
Section 6.2
Use of Intellectual Property Rights
 
12
 
Section 6.3
Assistance
 
12
 
Section 6.4
Notice of Claims of Infringement
 
12
 
Section 6.5
Notice of Infringement
 
12
 
Section 6.6
Reservation of Rights
 
12
           
ARTICLE VII Confidentiality
 
13
           
Section 7.1
Non-Disclosure Obligations
 
13
 
Section 7.2
Ownership of Material
 
13
 
Section 7.3
Exceptions
 
13
           
ARTICLE VIII Representations, Warranties and Liabilities
 
13
           
Section 8.1
By Insulet
 
13
 
Section 8.2
By Distributor
 
14
 
Section 8.3
Product Warranty and Remedies
 
14
 
Section 8.4
No Implied Warranties
 
14
 
Section 8.5
Limitation of Liability
 
15
           
ARTICLE IX Indemnification
 
15
           
Section 9.1
Insulet Indemnity
 
15
 
Section 9.2
Indemnification Procedure
 
16
           
ARTICLE X Term and Termination
 
17
           
Section 10.1
Term and Renewal
 
17
 
Section 10.2
Termination for Cause
 
17
 
Section 10.3
Termination for [***]
 
17
 
Section 10.4
Termination for Patent Challenge
 
18
 
Section 10.5
Termination or Expiration Fee
 
18
           
ARTICLE XI Rights and Obligations upon Termination
 
18
           
Section 11.1
Cessation of Rights
 
18
 
Section 11.2
No Penalties; Survival
 
18
 
Section 11.3
Return of Products and Information
 
19
 
Section 11.4
Obligations of Distributor upon Termination
 
19
           
ARTICLE XII General Provisions
 
19
           
Section 12.1
Notices
 
19
 
Section 12.2
Definitions
 
20
 
Section 12.3
Descriptive Headings; Certain Interpretations
 
22
 
Section 12.4
Waivers
 
22
 
Section 12.5
Entire Agreement and Amendments
 
22
 
Section 12.6
Severability
 
22
 

  
 
 

--------------------------------------------------------------------------------

 
  
Section 12.7
Assignments
 
23
 
Section 12.8
Force Majeure
 
23
 
Section 12.9
No Third-Party Beneficiaries
 
23
 
Section 12.10
Counterparts
 
23
 
Section 12.11
Further Assurance
 
24
 
Section 12.12
Governing Law
 
24
 
Section 12.13
Governing Language
 
24
 
Section 12.14
Arbitration
 
24
 
Section 12.15
Press Releases
 
25
 

 
EXHIBITS:
 
Exhibit I:
Products
Exhibit II:
Territory
Exhibit III:
[***] Minimums and Pricing
Exhibit IV:
[***]
Exhibit V:
Business Plans

 
 
 

--------------------------------------------------------------------------------

 
  
Distribution Agreement (this “Agreement”), dated as of January 4, 2010 (the
“Effective Date”), between Insulet Corporation, a Delaware corporation
(“Insulet”) and Ypsomed Distribution AG, Brunnmattstrasse 6, CH-3401 Burgdorf,
Switzerland (“Distributor”).  Each of Insulet and Distributor are referred to
herein as a “Party” or the “Parties.”

--------------------------------------------------------------------------------



Introduction
 
Insulet has rights to market, distribute and sell certain products set forth in
Exhibit I (as updated by Insulet from time to time in writing) (the “Products”).
Insulet wishes to distribute the Products by appointment of distributors to make
sales in certain territories.
 
Insulet wishes to appoint Distributor as its exclusive distributor to promote,
advertise, market, distribute and sell the Products in the territory referred to
in Exhibit II (the “Territory”) and Distributor wishes to act as distributor on
the terms and conditions set forth in this Agreement.
 
Capitalized terms shall have the meanings ascribed to such terms in Section 12.2
or as otherwise provided in this Agreement.
 
For good and valuable consideration, and in reliance upon the covenants,
promises, and representations and warranties contained herein, the Parties,
intending legally to be bound, hereby agree as follows:
 
ARTICLE I
Appointment of Distributor
 
Section 1.1      Appointment.
 
(a)           Subject to the terms and conditions of this Agreement, Insulet
hereby appoints Distributor to act as its exclusive distributor to promote,
advertise, market, distribute and sell the Products in the Territory during the
Term.  Distributor hereby accepts the appointment and agrees to use commercially
reasonable efforts to promote, advertise, market, distribute and sell the
Products in the Territory during the Term in accordance with the terms and
conditions of this Agreement.
 
(b)           Subject to Exhibit II, Sections III and IV, Insulet hereby retains
all rights outside the Territory with respect to the Products in all respects,
including the right to appoint other distributors.
 
(c)           Insulet shall forward to Distributor all inquiries, requests for
information and purchase orders from Persons in the Territory relating to the
Products.
  
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2       Exclusivity.  The appointment in Section 1.1(a) shall be
exclusive to Distributor in the Territory during the Term until the [***].
Subject to Section 4.2, during the Term until the [***], Insulet shall not
(directly or indirectly) appoint as its distributor any Person to, nor shall
itself, promote, advertise, market, distribute or sell the Products, or any
versions thereof, or any competitive products in the Territory, nor shall supply
any Third Party for promotion, advertisement, marketing, distribution or sale of
the Products, or any versions thereof, or any competitive products, in the
Territory.
 
Section 1.3       Limitations on Appointment. Distributor shall not, and, if
permitted under applicable Laws, shall cause each of its Sub-Distributors not
to, (i) actively promote, advertise, market, distribute or sell the Products
outside the Territory; or (ii) support by its own actions any Third Party in
doing any of the foregoing (which support includes, for example and without
limitation, providing any written marketing materials, conducting or financing
any clinical trials or otherwise providing any consideration in support of
same). In addition, once Distributor learns of any conduct by a Sub-Distributor
of these prohibited activities, Distributor shall, if permitted under applicable
Laws, use commercially reasonable efforts to end all such prohibited activities
by such Sub-Distributor within a commercially reasonable time period, which in
all events shall be within 6 months of first learning of any such prohibited
activities by such Sub-Distributor, and if unable to end all such prohibited
activities by such efforts: if permitted under applicable Laws, (a) terminate
the appointment of such Sub-Distributor; and (b) stop selling (directly or
indirectly through other Sub-Distributors or otherwise) the Products to such
Sub-Distributor. If Insulet notifies Distributor in writing of any conduct by a
non-Affiliated Sub-Distributor of any such prohibited activities, Distributor
shall thereafter confirm in writing to Insulet that Distributor has complied
with the immediately preceding sentence with respect to such Sub-Distributor.
The Parties agree that if Distributor breaches its obligations under this
Section 1.3, Insulet shall have the right, in Insulet’s sole discretion, to
[***].
 
Section 1.4       No Compensation. Insulet is not obligated to pay compensation
for Distributor’s performance of its obligations hereunder, and Distributor’s
sole compensation shall arise from its resale of the Products. Insulet shall not
provide Distributor with any other compensation or benefits, and Insulet shall
not be responsible for reimbursement of any out-of-pocket expenses, except as
expressly set forth herein.
 
Section 1.5       Relationship. In the exercise of their respective rights and
the performance of their respective obligations hereunder, the Parties are and
shall remain independent contractors. Nothing in this Agreement shall be
construed:
 
(a)          to give either Party the right or power to direct or control the
daily activities of the other Party;
 
(b)          to create the relationship between the Parties of principal and
agent, franchiser and franchisee, partners, joint ventures, co-owners or
otherwise as participants in a joint undertaking;
  
 
2

--------------------------------------------------------------------------------

 
 
(c)          to authorize either Party to bind the other Party to, or assume or
create any contract and obligation of any kind, express or implied, on behalf of
the other Party or to any other Person; or
 
(d)          to waive any right, interest and claim that one of the Parties may
have against any other Person.
 
ARTICLE II
Marketing and Promotion
 
Section 2.1       Steering Committee.
 
(a)           The Parties shall appoint a committee (the “Steering Committee”)
comprised of one member designated by Insulet and one member designated by
Distributor. The initial members of the Steering Committee shall be the Vice
President International Operations, for Insulet and the Senior Vice President
Marketing and Sales, for Distributor. Each Party may replace its Steering
Committee member at any time upon written notice to the other Party.
 
(b)           The Steering Committee shall meet at least on a [***], which
meeting can be a teleconference, and shall be responsible for reviewing and
steering the promotion, advertising and marketing activities relating to the
Products and the performance of the Agreement by the Parties.
 
(c)           Each Party may invite, with the approval of the other Party (which
shall not be unreasonably withheld), additional individuals to attend one or
more meetings of the Steering Committee as ad hoc guests.
 
Section 2.2       Promotion, Advertising and Marketing.
 
(a)           During the Term, Distributor shall actively promote, advertise,
market, distribute and sell the Products only in the Territory.
 
(b)           Distributor shall commercialize the Products in accordance with
the Business Plans attached as Exhibit V and such additional Business Plans to
be developed by Distributor during the Term of this Agreement.  Distributor
shall update the Business Plans at least annually and present them to Insulet
for review no later than October 1 of each year preceding the implementation of
such plan.  Such Business Plan shall include, at a minimum: (i) Distributor’s
proposed promotion, advertising and marketing efforts; and (ii) a list of
planned promotional activities, such as training sessions for the education and
training of Customers.
 
(c)           Distributor shall produce promotion, advertising and marketing
materials for the Products in the Territory. In connection therewith,
Distributor shall conduct such activities, including development, translation,
printing and communication of marketing, sales, medical education or other
related materials (e.g., sales literature, advertising materials and promotional
programs) as commercially necessary for the distribution and sale of the
Products in the Territory (along with all other documents and other materials
intended for public distribution created by or on behalf of Distributor or any
Sub-Distributor regarding Insulet or any Products, collectively, “Distributor
Materials”). Insulet shall provide such support (e.g., regarding technical
information relating to the Products or printed materials such as product
labels) as is reasonably necessary to permit Distributor to fulfill any relevant
regulatory requirements with regard to the Distributor Materials. Distributor
shall [***], and shall provide all Distributor Materials that would entail
public communication regarding the Products to Insulet (translated in English,
if applicable) for its prior review and prompt approval insofar as the material
relates to the Products, which approval shall not be unreasonably withheld,
provided that any accurate translation of any such materials previously approved
by Insulet, or any materials provided by Insulet, shall not require Insulet’s
separate approval. Unless Insulet has notified Distributor of any objections
within [***], Insulet shall be deemed to have approved the Distributor
Materials.
   

 
3

--------------------------------------------------------------------------------

 
  
(d)           To facilitate Distributor’s performance of its obligations under
this Section 2.2, Insulet shall, [***] make available to Distributor the
following materials written in English: (i) commercial, informational and
educational materials or publications created by or on behalf of Insulet
relating to the Products; and (ii) samples of artwork created by or on behalf of
Insulet, in each case which Insulet may have in its possession or control,
sufficient to allow Distributor to translate (where necessary) and print, at
Distributor’s expense, sales literature, advertising materials, promotional
programs or other materials required to promote, advertise, market, sell and
distribute the Products.
 
Section 2.3       Sub-Distributors. Distributor shall be entitled to appoint one
or more Sub-Distributors to promote, advertise, market, distribute or sell the
Products in the Territory in accordance with the terms and conditions of this
Agreement; provided, however, that Distributor shall not utilize or engage any
Competitor of Insulet as a Sub-Distributor, without the prior written consent of
Insulet. Distributor shall remain jointly and severally liable under this
Agreement for the actions and omissions of each of its Sub-Distributors, and
Distributor shall be solely responsible for any commitments, obligations or
liabilities made by any of its Sub-Distributors.
 
Section 2.4       Customer Information.
 
(a)           Within [***] during the Term, Distributor shall provide Insulet
with a [***] report, which shall include the following information: (i) the
number of new Customers added in the [***] by country; (ii) the number of unit
sales of each Product by country; (iii) the average price paid by each Customer
for each Product by country; (iv) any information required by Law, such as
Customer complaint information; and (v) any such other information that may be
reasonably requested by Insulet. Notwithstanding anything to the contrary in
this Agreement, [***].
 
Section 2.5       Rights and Obligations of Distributor. Consistent with
applicable Laws, Distributor shall actively promote the sale and distribution of
the Products in the Territory. In particular, Distributor shall:
 
(a)           appoint and train appropriately qualified staff to carry out its
duties under this Agreement;
 
(b)           undertake debtor collection;
  
 
4

--------------------------------------------------------------------------------

 
  

(c)          check product availability and confirm delivery dates to Customers;
 
(d)          take orders from Customers and place such orders with Insulet;
 
(e)          track Customers’ orders and respond to Customers’ inquiries on
orders;
 
(f)           undertake key account management;
 
(g)          provide other customer service activities as requested by Insulet
and agreed to by Distributor;
 
(h)          assume no obligation or liability in Insulet’s name;
 
(i)           refrain from acting in such a manner as to be construed an
employee or agent of Insulet;
 
(j)           make no representations or claims with respect to the Products,
except in accordance with Section 3.1;
 
(k)          maintain sufficient inventory to fulfill its obligations under this
Agreement and to Customers;
 
(l)           keep Insulet informed on a reasonably regular basis on sales
activity, and promptly disclose to Insulet all material information relating to
the Products obtained concerning purchasing plans of existing and prospective
Customers, provided, that [***];
 
(m)         within 30 days of expiration or termination of this Agreement,
return to Insulet, at Insulet’s expense, all samples, catalogs, literature,
correspondence, sales records, market data or information and other similar
documents or materials on hand relating to the Products; and
 
(n)          submit marketing materials relating to the Products, if any, to
local Governmental Authorities only in those countries in the Territory where
such submissions are required or necessary, or as directed by Insulet or any
Governmental Authority in the Territory, and provide reasonable assistance to
Insulet in connection with Insulet’s submission of marketing materials relating
to the Products in any country or jurisdiction in which Insulet is required by
Laws to make such submissions.
 
Distributor may agree to provide other incidental services and perform other
administrative functions in connection with or incidental to its duties
hereunder, consistent with applicable Laws.
 
 
5

--------------------------------------------------------------------------------

 
  

Section 2.6       Competing Products. [***] Distributor shall not, and, if
permitted under applicable Laws, shall cause its Sub-Distributors not to,
directly or indirectly engage in the [***], other than the Products as provided
in this Agreement. In addition, once Distributor learns of any conduct by a
Sub-Distributor of such activities, Distributor shall, unless such activities
have been approved by Insulet and unless prohibited by applicable Laws, use
commercially reasonable efforts to promptly end all such activities by such
Sub-Distributor within a commercially reasonable time period, [***] and if
unable to end all such prohibited activities by such efforts: if permitted under
applicable Laws (a) terminate the appointment of such Sub-Distributor; and (b)
stop selling (directly or indirectly through other Sub-Distributors or
otherwise) the Products to such Sub-Distributor. If Insulet notifies Distributor
in writing of any conduct by a non-Affiliated Sub-Distributor of any such
prohibited activities, Distributor shall thereafter confirm in writing to
Insulet that Distributor has complied with the immediately preceding sentence
with respect to such Sub-Distributor. The Parties agree that if Distributor
breaches its obligations under this Section 2.6, Insulet shall have the right,
in Insulet’s sole discretion, to [***]
 
ARTICLE III
Distribution of Products
 
Section 3.1       Distributor Covenants.  Distributor hereby covenants and
agrees for the benefit of Insulet that Distributor shall:
 
(a)          conduct any promotion, advertising, marketing, distribution or sale
of the Products in accordance with all applicable Laws and in material
conformance with applicable industry codes, guidelines and standards, including
each as amended and in force from time to time, and shall cultivate good
relationships with Customers and potential customers in the Territory in
accordance with sound commercial principles;
 
(b)          observe and comply with such storage, stock control and operational
practices and procedures with respect to the Products as may be legally required
and as Insulet may specify or approve from time to time;
 
(c)          not make any representation to Customers nor give any warranties
other than those printed on the Products’ packaging or labeling or included
within marketing or sales aid material or other Product information provided or
agreed to by Insulet;
 
(d)          during the Term of this Agreement and for 3 years following
expiration or termination of this Agreement, or such longer period as may be
required by applicable Laws, maintain complete and accurate books of account and
records showing orders placed, sales and services stock with respect to the
Products;
 
(e)          promote the Products solely for the indications and other
conditions of use approved by the United States Food and Drug Administration
(“FDA”) (or other Governmental Authority) as described in the Products’ package
inserts or FDA-approved labeling;
 
(f)           not use the services of any Person debarred or suspended under
section 306 of the Federal Food, Drug, and Cosmetic Act, as amended, in
performing its obligations or exercising its rights under this Agreement.
Distributor shall promptly notify Insulet if any Person whose services
Distributor is using in the performance of its obligations or exercise of its
rights under this Agreement becomes debarred or suspended;
 
 
6

--------------------------------------------------------------------------------

 
  

(g)          submit marketing materials relating to the Products, if any, to
local Governmental Authorities only in those countries in the Territory where
such submissions are required or necessary or as directed by Insulet or any
Governmental Authority;
 
(h)          be responsible for all reimbursement activity relating to the
Products;
 
(i)           promote, advertise, market, distribute and sell the Products in
the Territory in substantially the same manner as other of Distributor’s
businesses; and
 
(j)           execute trade terms, quantity discount, settlement terms, etc. in
substantially the same manner as other of Distributor’s businesses.
 
Section 3.2       Branding. Distributor shall have the right to choose the
trademarks, logos and/or trade dress (the “Product Branding”) pursuant to which
the Products are marketed and sold in the Territory, provided, however, that
Insulet’s “OMNIPOD” trademark shall be included in the Product Branding in a
manner to be mutually agreed upon by the Steering Committee.
 
Section 3.3       Insurance.  The Parties shall maintain adequate insurance, in
such amounts and with such insurance companies as is customary in accordance
with sound business practices consistent with the nature of the Products.  Each
Party shall upon the request of the other Party furnish certificates of such
insurance.
 
ARTICLE IV
Purchase, Sale and Delivery of Products
 
Section 4.1       Supply of Products.
 
(a)           Insulet shall use commercially reasonable efforts to manufacture
and supply the Products with the Product Branding for Distributor during the
Term with such quantities of the Products as Distributor shall order from
Insulet on the terms and conditions set forth in this Agreement.
 
(b)           Insulet shall have the right to satisfy its supply obligations
under this Agreement either in whole or in part through arrangements with
Affiliates or Third Parties engaged by Insulet, provided that Insulet remains
solely liable for the performance of such obligations.
 
(c)           Insulet shall notify Distributor as soon as commercially
reasonable, taking due account of Distributor’s need to be informed, in the
event Insulet anticipates any problems with supplying the quantities of the
Products set forth in any forecast provided pursuant to Section 4.3, and the
Parties shall agree on appropriate measures to address any such problems,
including [***].
 
Section 4.2       [***] Minimums. The Parties agree to establish [***] Minimums
for the Products in accordance with the following process:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)          Exhibit III sets forth [***] Minimums [***].  [*** ] Minimums [***]
 
(b)          [***]
 
(c)          If a [***], Insulet shall give written notice thereof to
Distributor, stating in reasonable detail the basis for [***]
 
Section 4.3       Forecasts. Upon execution of this Agreement, and for [***],
Distributor shall provide to Insulet, [***] a written forecast of its best
estimate Order forecast for the [***] such forecast to be broken down
Product-by-Product, month-by-month and country-by-country. [***].
 
Section 4.4       Transfer Pricing.  The transfer prices to be paid by
Distributor for purchases of Products from Insulet for [***] shall be fixed as
set forth in Exhibit III.
 
Section 4.5       Orders.

 
(a)           All orders from Distributor to Insulet shall be initiated by a
written purchase order specifying the quantities of the Products and requested
dates of shipment (each, an “Order”) and shall be deemed accepted within [***]
after receipt by Insulet, unless Insulet notifies Distributor in writing within
[***].
 
(b)           Insulet shall not refuse to accept an Order which falls [***].
Insulet shall be entitled to reject or reschedule any Order that [***],
provided, that Insulet shall not refuse to accept an Order which [***] Minimums.
 
(c)           Contemporaneous with the execution of this Agreement, Distributor
shall issue to Insulet [***] Minimums [***]
 
Section 4.6       Order of Precedence. Any inconsistency in any documents
relating to the purchase of the Products shall be resolved by giving precedence
in the following order: (i) the terms and conditions of this Agreement
(including the Exhibits attached hereto); (ii) the provisions and text appearing
on the face of the applicable Order insofar as they refer to the specific Order;
and (iii) other documents, exhibits and attachments which accompany such Order.
 
Section 4.7       Taxes and Governmental Charges. Prices do not include any
taxes or other governmental charges, including import or export duties,
value-added, sales, use or privileges taxes, property or excise, or similar
taxes levied by any government. Distributor shall pay all such taxes or charges
on or before the due date.
 
Section 4.8       Shipment, Delivery and Title. Insulet shall deliver the
Products EXW (Incoterms 2000) at a facility designated by Insulet in [***]on the
date as specified in the Order, provided, that such dates specified in the
Orders shall allow for a delivery time of at least [***]. Title to each of the
Products shall pass to Distributor (or to the Customer, where Insulet ships
direct to a Customer) when delivery is made to the carrier at such point of
shipment. Insulet shall be entitled to change the point of shipment, provided,
however, that [***].
    

 
8

--------------------------------------------------------------------------------

 
 

Section 4.9       Rejection of Delivery.
 
(a)           Within [***], Distributor shall notify Insulet in writing of any
physical damage or issue which is apparent from an external review of the
packaged Products, and within [***], Distributor shall notify Insulet in writing
of such claims by the Customer.  In each case, Distributor shall, if possible,
include with its notice sufficient samples to permit Insulet to evaluate
Distributor’s or the Customer’s claims.
 
(b)           Within [***], Insulet will inform Distributor in writing whether
it accepts or rejects Distributor’s or the Customer’s claims. If the claim is
accepted, then Insulet shall [***] Distributor shall return all non-conforming
Products (less reasonable samples) in its possession at Insulet’s expense within
[***], provided that such shipment can be made in accordance with applicable
Laws, including export Laws.
 
(c)           If Insulet does not accept the claim, the Parties shall submit
samples of the non-conforming Products for testing to an independent expert
agreed upon by both Parties acting reasonably.  If the Parties are unable to
agree on the identity of the expert, the Parties shall jointly apply to a
mutually agreed Third Party for the appointment of an expert.  The expert’s
determination will be final absent of manifest error.  The costs associated with
such expert determination shall be [***].
 
Section 4.10     Terms of Payment.  Insulet shall issue invoices for each
shipment upon delivery in accordance with Section 4.8.  Terms of payment shall
be net [***] from date of the invoice.  All payments shall be in United States
Dollars and shall be fully net, without set-off, deduction or counterclaim.
 
Section 4.11     Late Charges.  If Distributor fails to pay the price or any
other payment due to Insulet promptly and when due, Insulet may recover, in
addition to the price or payment, interest thereon at a rate of [***].
 
Section 4.12     Audits.  All records relating to regulatory issues in
connection with the Products will be available for audit by Insulet and
Governmental Authorities biannually  at all reasonable times and upon reasonable
notice, and for a period of three (3) years following the expiration or
termination of this Agreement; provided, however, that any such inspection by
Insulet or its designees shall be conducted in a manner that does not
unreasonably interfere with the operation of the day-to-day business affairs of
the Party being inspected.  Insulet shall pay all costs and expenses with
respect to any such inspection or audit. [***]
 
Section 4.13     Trade Price.  Distributor shall be free to set its own trade
prices.  Distributor shall keep Insulet informed as to the trade prices so
determined.
    

 
9

--------------------------------------------------------------------------------

 
 

ARTICLE V
Compliance with Laws; Regulatory Matters; Recycling
 
Section 5.1       Export and Trade Regulations.  Both Parties shall endeavor to
at all times carry out the transactions contemplated by this Agreement in
conformity with all applicable Laws (including the United States Export
Administration Acts), and shall obtain all necessary permits and licenses
required in connection with the purchase, installation, sale, shipment, service
or use of the Products.  Shipments by Insulet are or may be subject to
restrictions and limitations imposed by United States export controls and other
trade sanctions.  Each Party shall at all times use commercially reasonable
efforts to keep the other Party informed of, and both Parties shall at all times
use commercially reasonable efforts to comply with, such sanctions, controls and
regulations, as well as the United States Foreign Corrupt Practices Act, in its
respective use and disposition of the Products.  If Insulet learns, or has
reasonable cause to believe, or if any branch or agency of the government of the
United States claims that a violation of any applicable export regulation or
other trade sanction, export control or trade regulation by Distributor has
occurred or is likely to occur because of any shipment by Insulet to
Distributor, Insulet shall promptly notify Distributor and may, in addition to
any other remedy it may have, suspend all shipments to Distributor until Insulet
is satisfied that such violation did not occur or has ceased to occur, or such
claim is withdrawn or otherwise resolved in favor of Insulet.
 
Section 5.2       Customer Complaints and Product Safety.  The Parties will
cooperate in and each Party is responsible for full compliance with its
requirements regarding Vigilance, Product complaint, Field Safety Notices,
Product Recall requirements set forth in MEDDEV 2.12-1 rev. 5 and/ any future
revisions as well as corresponding regulatory requirements in all countries of
the Territory listed in Section II of Exhibit II and internal corporate
procedures and policies. Distributor shall promptly notify Insulet of any
customer complaints of which it may become aware in relation to the Products or
any component thereof.  Distributor will provide such Products to Insulet for
evaluation.  Insulet will perform evaluations of such customer complaints and
supply the results of such evaluations to Distributor, including, but not
limited to, corrective action(s) and investigations.  Distributor will respond
directly to the Customer regarding the results of these evaluations.  Insulet
will be responsible for creating and implementing any corrective or preventive
action that concerns the Products [***]  Insulet is responsible to file all
necessary filings with Governmental Authorities.
 
Section 5.3       Recalls.  In the event any component of the Products is
subject to a recall in the Territory, the Parties will cooperate, under overall
Insulet oversight, to manage the process in a commercially reasonable manner. 
In the event of a recall or potential recall of any component of the Products,
Insulet will notify and consult with Distributor with regard to the measures to
be taken consistent with good business practices.  Insulet shall be responsible
for implementing any recall that concerns the Products, and [***]
 
Section 5.4       Regulatory Interface.  Insulet shall exercise commercially
reasonable efforts to obtain and Maintain any Product Registrations in the
countries of the Territory as set forth in Section II of Exhibit II during the
Term.  As used in this Section 5.4, the term “Maintain” means that:  (a) Insulet
shall exercise commercially reasonable efforts to maintain the Product
Registrations as valid and in force with the appropriate Governmental
Authorities, (b) Insulet shall use commercially reasonable efforts to the extent
possible to minimize the number and extent of any changes to the Product
Registrations, and (c) Insulet shall notify Distributor of any change to any of
the Product Registrations during the Term and any such change requested or
required by appropriate Governmental Authorities in the Territory.  As between
the Parties hereto, it is agreed that the Product Registrations shall be held in
the name of Insulet, who shall be the beneficial owner of all Product
Registrations and Distributor may not use the Product Registrations, or any of
them, on or in respect of any product other than the Products or use any
authorization other than one or more of the Product Registrations on or in
respect of the Products, except as may be approved in writing by Insulet. 
Distributor agrees to use its commercially reasonable efforts to assist Insulet,
[***] in obtaining and Maintaining the Product Registrations.  [***]  If any
Governmental Authority gives notice to Insulet that its Product Registration may
be invalid or may be revoked, limited, or conditioned, Insulet shall promptly
inform Distributor, but in any case [***]
    

 
10

--------------------------------------------------------------------------------

 
    

Section 5.5       Failure to Maintain.  At any time during the Term, if Insulet
fails to Maintain an existing Product Registration or any of the Product
Registrations becomes invalid or not in full force and effect with the
appropriate authorities in any country in the Territory, then [***], provided
that [***].
 
Section 5.6       Regulatory Requirements.  Distributor shall at all times
promote, advertise, market distribute and sell the Products in accordance with
all applicable Laws.  Distributor shall also follow (a) all relevant current
written regulatory, quality assurance instructions and guidelines agreed by the
Parties.
 
Section 5.7       Labeling.  Subject to Section 3.2 hereof, all labeling and
package inserts used in any way in connection with the Products shall comply
with the Product labeling supplied or approved in writing by Insulet and with
all applicable Laws.  Distributor shall promptly inform Insulet of any local
requirements affecting the labeling and package inserts of the Products;
provided, however, that Insulet remains independently obligated to be aware of
regulatory requirements in all jurisdictions where it has obtained and Maintains
a Product Registration.
 
Section 5.8       Local Laws.  Distributor shall keep Insulet informed of any
Laws of the Territory which might be applicable to, or affect the use or sale
of, the Products in the Territory.  Distributor shall inform Insulet of any
instructions or requests inconsistent with these Laws, provided, however, that
Insulet remains independently obligated to be aware of regulatory requirements
in all jurisdictions where it has obtained and Maintains a Product Registration.
 
Section 5.9       Recycling.  The Parties shall collaborate and agree upon an
acceptable recycling program for the Products.  The costs associated with such
program shall be [***]
 
ARTICLE VI
Intellectual Property Rights
 
Section 6.1       Grant of License; Ownership of Intellectual Property Rights. 
Insulet hereby grants Distributor a non-exclusive, royalty-free, limited license
during the Term and under the Intellectual Property Rights of Insulet relating
to the Products solely to purchase Products from Insulet and to promote,
advertise, market, distribute and sell Products to Customers in the Territory in
accordance with the terms and conditions of this Agreement.  Distributor hereby
grants Insulet a non-exclusive, royalty-free, limited license during the Term
and under the Intellectual Property Rights of Distributor to use the Product
Branding solely for labeling of the Products pursuant to this Agreement and for
no other purpose whatsoever.
    

 
11

--------------------------------------------------------------------------------

 
    

Section 6.2       Use of Intellectual Property Rights.  Distributor shall not
alter, deface, remove, cover, mutilate, or add to, in any manner whatsoever, any
patent notice, copyright notice, trademark, trade name, serial number, model
number or legend that Insulet may attach or affix to the Products.  Distributor
also agrees that during the Term, it will not otherwise register or use any of
Insulet’s Intellectual Property Rights or any word, symbol or design confusingly
similar thereto, unless agreed by Insulet.
 
Section 6.3       Assistance.  Distributor shall, at the expense of Insulet,
take such steps as Insulet may reasonably require to assist Insulet in
maintaining the validity and enforceability of the Intellectual Property Rights
of Insulet, and Distributor will not do, or allow or authorize any Person to do,
any act which could invalidate or be inconsistent with the Intellectual Property
Rights of Insulet and shall not omit, or allow or authorize any Person to omit,
to do any act which, by its omission, could invalidate or be inconsistent with
the Intellectual Property Rights.
 
Section 6.4       Notice of Claims of Infringement.  Distributor shall promptly
notify Insulet of (a) any claims or objections that its use of the Intellectual
Property Rights in connection with the promotion, advertising, marketing,
distribution or sale of the Products may or will infringe the copyrights,
patents, trademarks or other proprietary rights of another Person, and (b) any
and all infringements, imitations, illegal use, or misuse, by any Person, of the
Intellectual Property Rights of Insulet which come to its attention; provided,
however, that Distributor will not take any legal action relating to the
protection of any Intellectual Property Rights of Insulet without the prior
written approval of Insulet; and provided further, that Distributor shall render
Insulet, [***], all reasonable assistance in connection with any matter
pertaining to the protection of the Intellectual Property Rights, whether in
courts, administrative agencies, or otherwise.
 
Section 6.5       Notice of Infringement.  Distributor shall promptly notify
Insulet of any infringement, violation, claim or objection in the Territory of
or relating to the Intellectual Property Rights, Confidential Information or
Product Registrations (including trademarks, patents, know-how, government
licenses and health registrations) of Insulet which come to Distributor’s
attention, and shall, [***], cooperate in taking such action as Insulet may
reasonably deem necessary in connection with any such infringement, violation,
claim or objection.
 
Section 6.6       Reservation of Rights.  Except as otherwise expressly set
forth herein, either Party reserves all right, title and interest in the
Intellectual Property Rights of it or any of its Affiliates, and the other Party
shall not acquire, or be deemed to have acquired, any right, title or interest
whatsoever as a result of this Agreement in the Intellectual Property Rights of
either Party or any of its Affiliates.  Subject to Section 11.3, upon expiration
or termination of this Agreement for any reason, the Parties agree to
immediately discontinue any further use of the Intellectual Property Rights of
the other Party granted under this Agreement.
    

 
12

--------------------------------------------------------------------------------

 
  
ARTICLE VII
Confidentiality
 
Section 7.1       Non-Disclosure Obligations.  During the Term, a Party may, at
its sole discretion, disclose certain Confidential Information to the other
Party.  This information will be used solely to permit the receiving Party to
exercise its rights and perform its obligations under this Agreement.  The
receiving Party shall not disclose any Confidential Information to a Third Party
and shall refrain from using or exploiting any and all Confidential Information
for any purpose or activities other than those specifically authorized in this
Agreement.  The receiving Party shall keep such Confidential Information secret
during the Term of this Agreement and for [***] after the expiration or
termination hereof.
 
Section 7.2       Ownership of Material.  Except as otherwise expressly provided
for herein, all files, lists, records, documents, drawings and specifications
which incorporate or refer to all or a portion of the Confidential Information
shall remain the sole property of the disclosing Party.  Such materials shall be
promptly returned upon the earlier of (a) the disclosing Party’s reasonable
request, or (b) expiration or termination of this Agreement.
 
Section 7.3       Exceptions.  The provisions of this Article VII shall not
apply, or shall cease to apply, to data and information supplied by a Party if
such data or information (a) was already known to the receiving Party, (b)
becomes part of the public domain without a breach of confidence by the
receiving Party or any other Person, (c) was received by the receiving Party
from a Third Party without restrictions on such Third Party’s use in favor of
the disclosing Party, or (d) was required to be disclosed pursuant to any
statutory or regulatory provision or court order (in which case only such
portion of Confidential Information shall be disclosed as is required, and the
provisions of this Article VII shall not apply for disclosure in accordance with
the respective statutory or regulatory provision or court order only), provided
that the receiving Party shall have the burden of establishing any of the
foregoing exceptions.
 
ARTICLE VIII
Representations, Warranties and Liabilities
 
Section 8.1       By Insulet.  Insulet represents and warrants to Distributor
that (i) Insulet has the full right and authority to enter into this Agreement
and grant the rights granted herein; (ii) Insulet has not previously granted and
will not grant any right in conflict with any of the rights granted herein; and
(iii) to Insulet’s knowledge on the Effective Date, there is no existing or
threatened action, suit or claim pending against it with respect to its right to
enter into and perform any of its obligations under this Agreement.
 
(a)          Insulet represents and warrants to Distributor that all applicable
Laws and the scientific and technical state of the art are observed and
fulfilled.
 
(b)          Insulet represents and warrants to Distributor that no Products
delivered are encumbered in any form by Third Party rights (pledge, ownership,
co-ownership, joint ownership and the like).
    

 
13

--------------------------------------------------------------------------------

 
    

(c)          Insulet represents and warrants to Distributor that the Products,
the manufacture of Products and all documentation related to the manufacture and
the Products will conform to any regulatory requirements in the countries of the
Territory listed in Section II of Exhibit II.
 
(d)          Insulet represents and warrants to Distributor that to the best of
Insulet’s knowledge no intellectual property rights of Third Parties bar the use
of the Products in the Territory as contemplated by this Agreement.
 
Section 8.2       By Distributor.  Distributor represents and warrants to
Insulet that (i) Distributor has the full right and authority to enter into this
Agreement and grant the rights granted herein; (ii) Distributor has not
previously granted and will not grant any right in conflict with any of the
rights granted herein; and (iii) to Distributor’s knowledge on the Effective
Date, there is no existing or threatened action, suit or claim pending against
it with respect to its right to enter into and perform its obligations under
this Agreement.
 
Section 8.3       Product Warranty and Remedies.
 
(a)           Subject to Section 8.3(b), Insulet hereby (i) warrants that [***];
(ii) warrants that [***]; and (iii) undertakes to use commercially reasonable
efforts to deliver [***].
 
(b)           Distributor shall maintain inventory of Products on a first in,
first out (FIFO) basis.  For Products with expiration date, Distributor shall
distribute such Products by lowest expiration date first.
 
(c)           Subject to Section 4.9, the obligation of Insulet under the
warranties set forth in this Section 8.3 is limited to [***].  The foregoing
notwithstanding, Insulet shall not be responsible for damage to any Product
resulting from misuse, negligence or accident, or resulting from repairs or
alterations made by any Person not duly authorized by Insulet in writing.
 
Section 8.4       No Implied Warranties.  THE EXPRESS REPRESENTATIONS AND
WARRANTIES GIVEN IN THIS AGREEMENT ARE THE ONLY REPRESENTATIONS OR WARRANTIES
GIVEN BY INSULET WITH RESPECT TO THE PRODUCTS AND ARE GIVEN IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THOSE OF
NONINFRINGEMENT, TITLE, MERCHANTABILITY, COURSE OF DEALING, USAGE OF TRADE, AND
FITNESS FOR A PARTICULAR PURPOSE.  DISTRIBUTOR’S EXCLUSIVE REMEDIES AND
INSULET’S SOLE LIABILITY FOR ANY NONCONFORMITY OR DEFECT IN ANY PRODUCT SHALL BE
THOSE EXPRESSED IN THIS AGREEMENT.
    

 
14

--------------------------------------------------------------------------------

 
    

Section 8.5       Limitation of Liability.  An essential purpose of the limited
exclusive liabilities and remedies in this Agreement is allocation of risk
between Insulet and Distributor, which allocation of risks is reflected in the
purchase price for the Products.  EXCEPT FOR INSULET’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 9 AND/OR INSULET’S LIABILITY ARISING OUT OF
TERMINATION OF THIS AGREEMENT BY DISTRIBUTOR PURSUANT TO SECTION 10.2, OR AS A
RESULT OF A BREACH OF SECTION 7, UNDER NO CIRCUMSTANCES SHALL INSULET’S
LIABILITY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR INSULET’S
PERFORMANCE OR ASSERTED FAILURE TO PERFORM HEREUNDER, IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED [***].  EXCEPT FOR LIABILITY ARISING
AS A RESULT OF A PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 9 OR
AS A RESULT OF A BREACH OF SECTIONS 6.1 AND/OR 7, IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, TORT OR ANALOGOUS
DAMAGES, INCLUDING DAMAGES RESULTING FROM LOSS OF USE, PROFITS, REVENUES,
BUSINESS OR GOODWILL, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY THEREOF.
 
ARTICLE IX
Indemnification
 
Section 9.1       Insulet Indemnity.
 
(a)           Insulet will indemnify, defend, and hold harmless Distributor, and
each of its officers, directors, agents, employees, representatives, successors,
and assigns (collectively, “Distributor Indemnitees”), from and against any and
all liabilities, losses, damages, and expenses , including without limitation
reasonable attorney’s fees and expenses (the “Losses”) relating to any demand,
claim, suit or proceeding brought by a Third Party to the extent arising from or
occurring as a result of: (i) Insulet’s material breach of this Agreement, (ii)
any negligent or willful act or omission by or on behalf of Insulet, (iii)
violation of any applicable Law by Insulet, (iv) the actual or alleged
infringement of a claim of a patent or the actual or alleged infringement or
misappropriation of a Third Party Intellectual Property Right by the Products,
(v) physical injury (including death) and/or property damage actually or
allegedly caused by the Products, or (vi) any other representation, act or
omission by or on behalf of Insulet, including Insulet’s performance of or
failure to perform any term or condition of this Agreement.  Insulet shall not
be liable for any Losses resulting from the negligent or willful misconduct of
any Distributor Indemnitee.
 
(b)           Distributor Indemnity.  Insulet shall not be liable for any Losses
to the extent incurred by Distributor or any other person or entity, and
Distributor shall indemnify, defend, and hold harmless Insulet and its
Affiliates and their officers, directors, agents, employees, representatives,
successors, and assigns (collectively, “Insulet Indemnitees”) from and against
any and all Losses relating to any demand, claim, suit or proceeding brought by
a Third Party to the extent arising from or occurring as a result of (i)
Distributor’s material breach of  this Agreement, (ii) any negligent or willful
act or omission by or on behalf of Distributor; (iii) violation of any
applicable Law by Distributor, (iv) the use of any Product or part thereof
furnished in combination with products, software or data not supplied by
Insulet, (v) any modification made to the Products without Insulet’s prior
written consent, (vi) any termination or expiration of any Sub-Distributor (to
the extent not attributable to any direct relationship, including any
relationship preceding this Agreement, entered into between Insulet and such
Sub-Distributor independently from this Agreement), or (vii) any other
representation, act or omission by or on behalf of Distributor, including
Distributor’s performance of or failure to perform any term or condition of this
Agreement.  Distributor shall not be liable for any Losses resulting from the
negligent or willful misconduct of any Insulet Indemnitee.
    

 
15

--------------------------------------------------------------------------------

 
    

Section 9.2       Indemnification Procedure.
 
(a)           A Party that intends to claim indemnification under this Section 9
shall promptly notify the indemnifying Party of any such claims in respect of
which such Party intends to claim such indemnification, and if applicable such
indemnifying Party shall assume the defense thereof with counsel mutually
satisfactory to the Parties; provided that such Party shall have the right to
retain its own counsel and, in case compensation for fees and expenses are not
otherwise awarded, compensation for such reasonable costs shall be paid by such
indemnifying Party provided such indemnifying Party is responsible for the
defense thereof, if representation of such Party by the counsel retained by such
indemnifying Party would be inappropriate due to actual or potential conflicting
interests between such Party and any other Party represented by such counsel. 
The indemnification provided for by this Section 9 shall not apply to amounts
paid in settlement of any such claim if such settlement is effected without the
consent of the indemnifying Party, which consent shall not be unreasonably
withheld.  The failure to deliver notice to the indemnifying Party within a
reasonable time after the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve the indemnifying
Party of any liability to the other Party under this Section 9.3 to the extent
so prejudiced, but the omission so to deliver notice to such indemnifying Party
shall not otherwise relieve it of any liability that it may have to such other
Party.  The indemnified Party shall cooperate fully with the other Party in the
investigation of any such claim covered by this indemnification.
 
(b)           If Distributor receives a demand, claim, suit or proceeding
subject to Insulet indemnification under Section 9.1(a)(iv), Distributor shall
notify Insulet promptly in writing and give Insulet information, assistance and
exclusive authority to evaluate, defend and settle such claim.  Insulet shall
then at its own expense and option, (i) settle the claim (which settlement shall
include for Distributor the right to sell and use the Products pursuant to this
Agreement); (ii) procure for Distributor the right to sell and use the Product
pursuant to this Agreement; (iii) replace or modify the Product to avoid
infringement; (iv) defend against such claim; or (v) remove the Product and
indemnify and hold harmless Distributor.  Should any court of competent
jurisdiction hold in a final decision that the sale, manufacture, or use of such
Product constitutes infringement, Insulet shall pay any costs and damages
finally awarded against Distributor on the account of such infringement, and if
the use of such Product is enjoined, Insulet shall take one more of the actions
under clauses (ii), (iii) or (v) above.  Insulet reserves the right, at its sole
option, to notify Distributor in writing that as a result of a claim, suit or
proceeding or threat of same in any given country, Distributor may not market or
sell the Products in such country, effective as of such written notice, subject
to full indemnification of Distributor.  The foregoing states the entire and
complete liability of Insulet for any patent infringement or claimed
infringement by reason of the sale, manufacture or use of the Products or any
part thereof. This Section 9.3(b) shall also apply in the event Insulet receives
a claim, suit or proceeding relating to an actual or alleged infringement of a
claim of a patent or an actual or alleged infringement or misappropriation of a
Third Party Intellectual Property Right by the Products.
    

 
16

--------------------------------------------------------------------------------

 
 

ARTICLE X
Term and Termination
 
Section 10.1     Term and Renewal.
 
(a)           The initial term of this Agreement shall be for a period of 5
years [***] unless earlier terminated under the provisions of this Agreement
(the “Term”).
 
(b)           Fifteen months prior to the end of the Term, the Parties shall
negotiate in good faith to enter into an amendment of this Agreement to include
a renewal term for this Agreement.
 
Section 10.2     Termination for Cause.  This Agreement may be terminated by
Insulet or Distributor in the event of any of the following:
 
(a)           immediately upon written notice to the other, if the other Party
becomes insolvent or seeks protection under any bankruptcy, receivership, trust
deed, creditors arrangement, composition or comparable proceeding, or if any
such proceeding is instituted against the other Party which proceeding remains
undismissed for a period of 30 days; or
 
(b)           in the event that the other Party fails to perform or otherwise
materially breaches any of its obligations hereunder, and does not cure such
failure or breach within 60 days of receipt of written notice from the
non-breaching Party of such failure or breach.  In no event, however, shall such
notice of intention to terminate be deemed to waive any rights to damages or any
other remedy which the Party giving notice of breach may have as a consequence
of such failure or breach.
 
For clarity, the date of any notice of termination for cause under this Section
10.2 shall also be [***]
 
Notwithstanding the foregoing, Insulet shall have the right, in its sole
discretion to in lieu of terminating the Agreement in full pursuant to Section
10.2, to [***] Minimums [***] Minimums [***]
 
If Insulet terminates this Agreement pursuant to this Section 10.2 due to
Distributor’s breach of Section 2.6 hereof, Insulet shall have, the right to
[***] For clarification [***]
 
Section 10.3     Termination for [***].
 
(a)           Insulet may terminate this Agreement upon [***] written notice if
[***], provided, that [***] and provided further, that [***].
 
(b)           Insulet may terminate this Agreement upon [***] written notice if
[***].
 
For clarity, the date of any notice of termination under this Section 10.3 shall
also be [***]
    

 
17

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing in this Section 10.3, [***]
 
Section 10.4     Termination for Patent Challenge.  If Distributor directly or
indirectly initiates any challenges of Insulet’s patent rights, [***] and [***]
 
Section 10.5     Termination or Expiration Fee.
 
(a)           In the event of any termination of this Agreement by Insulet or
Distributor or upon the expiration of this Agreement, [***]:
 
[***]
 
[***]
 
(b) In the event of termination of this Agreement by Insulet or Distributor with
regard to a Product in any individual country(ies), [***]
 
[***]
 
[***]
 
The Parties agree that [***] In the event that [***]
 
ARTICLE XI
Rights and Obligations upon Termination
 
Section 11.1     Cessation of Rights.  Upon expiration, non-renewal or
termination (collectively, “Termination”) of this Agreement for any reason
whatsoever, no Party and none of its directors, officers, stockholders or
Affiliates shall have any further liability or obligation to the other Party
under this Agreement, except with respect to Sections 2.5(m), 3.1(d),  4.6, 4.7,
4.9, 4.10, 4.11, 4.12, 5.2, 5.3, 6.2, 6.6, 8.3, 8.4, 8.5, 10.2, 10.4 and 10.5,
Articles 7, 9, 11 and 12 and the definitions in Exhibit I (which shall survive
Termination of this Agreement), except that nothing in this Section 11.1 shall
prejudice any rights, claims, or causes of action that may have accrued
hereunder or with respect hereto prior to the date of such Termination,
including for breach of this Agreement (whether based upon the Termination or
otherwise).
 
Section 11.2     No Penalties; Survival.  Without prejudice to any rights or
right of action which may have accrued during the Term, and subject to Sections
10.2, 10.4 and 10.5, neither Party shall be entitled to any compensation or
other penalty arising out of Termination, provided this Agreement has expired or
been terminated in accordance with its terms. Any claim, the cause of which has
arisen during the Term of this Agreement, and which is not submitted and
properly substantiated [***] shall be deemed waived and shall be conclusively
barred from assertion by the claimant unless the delay in submission or
substantiation is due to circumstances beyond the claimant’s control.
    

 
18

--------------------------------------------------------------------------------

 

 
Section 11.3       Return of Products and Information. Upon Termination of this
Agreement, Distributor shall promptly and [***] return to Insulet or a Third
Party designated by Insulet, all Products samples, Confidential Information and
all other information supplied by Insulet; provided that [***]; and provided
further, that Distributor may maintain a copy of Insulet’s Confidential
Information for as long as reasonably necessary to comply with applicable
Laws.  Upon Termination of this Agreement, [***]
 
Section 11.4       Obligations of Distributor upon Termination. Upon Termination
of this Agreement and subject to Section 11.3, Distributor shall immediately
cease any and all use of the Product Registrations and transfer to Insulet or
its designee any Product Registration not already in the name of Insulet or an
Affiliate of Insulet with any rights thereto that Distributor may then hold.  To
the extent not already owned by Insulet, Distributor shall use commercially
reasonable efforts to transfer such Product Registration and rights without
interruption or disruption to the distribution, marketing or sales of the
Products in the Territory.
 
ARTICLE XII
General Provisions
 
Section 12.1       Notices All notices, requests, claims, demands, waivers and
other communications under this Agreement shall be in writing and shall be by
facsimile, courier services or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a Party in
accordance with this Section 12.1:
 
if to Distributor:
 
Ypsomed Distribution AG
Brunnmattstrasse 6
CH-3401 Burgdorf
Switzerland
Attention: General Counsel
Facsimile: ++41/ 34 424 41 55



with a copy (which shall not constitute notice) to:


Ypsomed Distribution AG
Brunnmattstrasse 6
CH-3401 Burgdorf
Switzerland
Attention: Product Manager Infusion Systems
Facsimile: ++41/ 34 424 32 92”


if to Insulet:
 
Insulet Corporation
9 Oak Park Drive
Bedford, MA 01730
Attention:  General Counsel
Facsimile: 781-357-4281

 
 
19

--------------------------------------------------------------------------------

 

 
with a copy (which shall not constitute notice) to:
 
Goodwin Procter LLP
Exchange Place
Boston, MA  02109
Attention: Ray Zemlin
Facsimile: 617-523-1231


All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) 1 Business
Day after when delivered to a courier, if delivered by commercial one-day
overnight courier service or (z) when sent, if sent by facsimile, with an
acknowledgment of sending being produced by the sending facsimile machine.
 
Section 12.2       Definitions. For the purposes of this Agreement, the
following terms have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such first
Person.  For purposes of this definition, a Person shall be deemed to control
another Person if it owns or controls 50% or more of the voting equity of the
other Person (or other comparable ownership if the Person is not a corporation),
or otherwise possesses the power to direct the management or policies of the
other Person, whether through ownership of voting securities or by contract or
otherwise; provided that solely for purposes of this Agreement, no Party shall
be deemed to be an “Affiliate” of any other Party (or any of its Affiliates).
 
“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions at the domicile of Insulet or Distributor are permitted or
required by Law, executive order or decree of a Governmental Authority to remain
closed.
 
“Business Plan” means a description of the plan for marketing the Products in
one or more countries of the Territory (or proposed Territory) during the Term,
including at least: (1) the projected minimum sales quantities per quarter
during the Term; (2) the distribution route (direct or indirect),  (3) the
projected reimbursement for the Products, (4) and any other information
reasonably necessary for the Parties to assess the commercialization of the
Products in the specified portions of the Territory or proposed Territory.
 
“Calendar Year” means the period of 12 consecutive months starting on January 1,
2010, and each twelve (12) months period thereafter.
 
“Calendar Quarter” means the respective periods of 3 consecutive calendar months
commencing on the first day of the first Calendar Year.
 
[***]
 
 
20

--------------------------------------------------------------------------------

 
 
“Competitor” means [***]
 
“Confidential Information” means all data and information of a confidential or
proprietary nature, including know-how and trade secrets relating to the
business, the affairs and the products of a Party.  Confidential Information may
be communicated orally, in writing or in any other recorded or tangible form. 
Data and information shall be considered to be Confidential Information, (a) if
a Party has advised the receiving Party of such confidential nature, or (b) if,
due to such character or nature, a reasonable person in a like position and
under like circumstances as the receiving Party would treat such as secret and
confidential.
 
[***]
 
“Customer” means a Person an individual who (a) is resident in the Territory;
and (b) has entered into an agreement (oral or written, including purchase
orders) for the purchase of Products with Distributor.
 
“Force Majeure” has the meaning as set forth in Section 12.8.
 
“Governmental Authority” means any nation, state, province, county, city or
political subdivision and any official, agency, arbitrator, authority, court,
department, commission, board, bureau, instrumentality or other governmental
entity of any thereof, whether domestic or foreign.
 
“Intellectual Property Rights” means, collectively, all rights in, to and under
patents, trade secret rights, copyrights, mask works, trademarks, service marks,
trade dress and similar rights of any type under the laws of any Governmental
Authority, including, without limitation, all applications and registrations
relating to the foregoing, which either Party may at any time own, control,
license, adopt, use or register with respect to the Products.
 
“Laws” shall mean any law, statute, rule, regulation, guideline, ordinance or
other pronouncement of any Governmental Authority having the effect of law or
guidances of any Governmental Authority in the United States and in the
countries of the Territory, or any province, county, city or other political
sub-division thereof.
 
“Person” means and includes any individual, corporation, trust, estate,
partnership, limited liability company, joint venture company, association,
league, governmental bureau or agency, or any other entity regardless of the
type or nature thereof.
 
“Product Registrations” means existing and future marketing and regulatory
authorizations relating to the Products in the Territory including such
authorizations relating to any and all existing and future uses for the
Products, necessary for import, advertisement, marketing, distribution and sale
of the Products.
 
“Products” means certain products as set forth in Exhibit I.
 
“Specifications” shall mean the specifications for the Products that are
included in the User Manual for such Products.
 
 
21

--------------------------------------------------------------------------------

 
 
“Sub-Distributor” means any Third Party or any Affiliate of Distributor that has
entered into a written agreement with Distributor for the distribution of
Products anywhere in the Territory.
 
“Third Party” means any Person other than Insulet, Distributor or their
respective Affiliates.
 
Section 12.3       Descriptive Headings; Certain Interpretations. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not control or affect the meaning or construction of this
Agreement.  Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement:  (a) ”or” is not
exclusive and “include,” “includes” and “including” are not limiting;
(b) ”hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (c) “date hereof” refers to the date
of this Agreement; (d) “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase does not mean simply
“if”; (e) definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; (f) references to an agreement or
instrument mean such agreement or instrument as from time to time amended,
modified or supplemented, and all exhibits, appendices, schedules or other
attachments thereto; (g) references to a Person are also to its permitted
successors and assigns; (h) references to an “Article,” “Section,” “Clause,”
“Exhibit” or “Schedule” refer to an Article, Section or Clause of, or an Exhibit
or Schedule to, this Agreement; (i) words importing the masculine gender include
the feminine or neuter and, in each case, vice versa; (j) references to a Law
include any amendment or modification to such Law and any rules or regulations
issued thereunder, whether such amendment or modification is made, or issuance
of such rules or regulations occurs, before or after the date of this Agreement;
and (k) references to monetary amounts shall be denominated in United States
Dollars.
 
Section 12.4       Waivers. The waiver by either Party of a breach or default in
any of the provisions of this Agreement by the other Party shall not be
construed as a waiver of any succeeding breach of the same of either Party to
exercise or avail itself of any right, power or privilege that it has or may
have hereunder nor operates as a waiver of any breach or default by the other
Party.
 
Section 12.5       Entire Agreement and Amendments. This Agreement constitutes
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements between the Parties, whether written
or oral, relating to the same subject matter.  No modification, amendment or
supplements to this Agreement shall be effective for any purpose unless in
writing, signed by each Party.  Approvals or consents hereunder of a Party shall
also be in writing.
 
Section 12.6       Severability. In the event that any provision herein shall be
determined to be void or unenforceable in whole or in part for any reason
whatsoever, such unenforceability or invalidity shall not affect the
enforceability or validity of the remaining provisions or part thereof contained
in this Agreement and such void or unenforceable provisions shall be deemed to
be severable from any other provisions or part thereof herein contained.  In the
event that any of the provisions herein contained are held to be unreasonable by
reason of the duration or type or scope of services covered by the said
provision then the said provision shall be given effect only to the extent as
may be enforceable or deemed enforceable by any court of competent jurisdiction.

 
22

--------------------------------------------------------------------------------

 
 
Section 12.7       Assignments. Neither Party shall transfer or assign the
Agreement or delegate the performance of its obligations hereunder without the
express written consent of the other Party.  Notwithstanding the foregoing,
either Party may assign this Agreement (a) to any of its Affiliates; or (b) to
any Third Party in connection with the sale or transfer, by merger,
reorganization, consolidation or otherwise, of all or substantially all of the
Party’s business or assets to which this Agreement relates.  This Agreement and
the provisions hereof shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.
 
Section 12.8       Force Majeure.
 
(a)           Neither Party shall be liable to the other Party for any delay or
omission in the performance of any obligation hereunder, where the delay or
omission is due to any cause or conditions beyond the reasonable control of the
Party obligated to perform, including strike or other labor difficulties, acts
of God, acts of government, war (declared or undeclared), acts of terrorism,
fire, epidemic of disease, riots, civil commotion, embargoes, government
requisition or impoundment or other acts of any Governmental Authority or
inability to obtain supplies (“Force Majeure”). For clarification, failure to
obtain or Maintain a Product Registration shall not be considered a Force
Majeure event. If Force Majeure prevents or delays the performance by a Party of
any obligation under this Agreement, then the Party claiming Force Majeure shall
notify the other Party thereof in writing within 15 days of the occurrence of
such Force Majeure.
 
(b)           If the performance of this Agreement shall be prevented for a
period exceeding six months from the date of notice given pursuant to Section
12.8(a) due to an event of Force Majeure, the Party receiving notice of an event
of Force Majeure shall be entitled to immediately terminate all obligations
regarding the supply, purchase or distribution of Products for the affected
period by giving written notice to the other.  Distributor, if it is the Party
receiving notice of an event of Force Majeure, (instead of exercising its rights
in the preceding sentence) may elect to extend the Term of this Agreement for
one additional year.  As regards the supply of Product for the remainder of the
Term, absent termination by the Party receiving notice of an event of Force
Majeure, this Agreement shall continue in full force and effect in accordance
with its terms.
 
Section 12.9       No Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties hereto and their permitted successors and assigns and
nothing herein express or implied shall give or be construed to give to any
Person, other than the Parties hereto and such successors and assigns, any legal
or equitable rights or remedies.
 
Section 12.10     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.  Delivery of an executed counterpart of this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 12.11     Further Assurance. Each Party undertakes, at the request and
cost and expense of the other Party, to sign all documents and to do all other
acts, which may be necessary to give full effect to this Agreement.

Section 12.12     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the substantive Laws of Switzerland, excluding its
conflicts of laws principles. The UN Convention on Contracts for the
International Sale of Goods is not applicable to this Agreement nor to purchase
orders and deliveries based hereon. General terms of sale of Insulet and general
order terms or purchase terms of Distributor are not applicable to this
Agreement nor to Orders based hereon
 
Section 12.13     Governing Language. The official text of this Agreement shall
be the English language, and any interpretation or construction of this
Agreement shall be based thereon.  If this Agreement or any documents or notices
relating to it are translated into another language the English version shall be
controlling in the event of discrepancy between the two.
 
Section 12.14     Arbitration.
 
(a)           In the event of a dispute between the Parties, the Parties shall
first attempt in good faith to resolve such dispute by negotiation and
consultation between themselves.  In the event that such dispute is not resolved
on an informal basis within 30 days for attempted resolution by good faith
negotiations within 30 days after such notice is received.
 
(b)           All disputes arising out of or in connection with this Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by one or more arbitrators appointed in accordance with the
said Rules.  Such arbitration shall take place in Zurich, Switzerland.  The
language of the arbitration shall be English.  The arbitration award so given
shall be a final and binding determination of the dispute and shall not include
any damages expressly prohibited by Section 8.5.  Except in a proceeding to
enforce the results of the arbitration or as otherwise required by Law, neither
Party nor any arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of both Parties.
 
(c)           Notwithstanding the foregoing dispute resolution procedure, in the
event of an actual or threatened breach hereunder, the aggrieved Party may seek
equitable relief (including restraining orders, specific performance or other
injunctive relief) without submitting to such dispute resolution procedure if
there is a reasonable likelihood of the occurrence of irreparable harm during
the period of the dispute resolution procedure.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 12.15    Press Releases.
 
(a)           Subject to Section 12.15(b), press releases or other similar
public communications by a Party relating to this Agreement shall be subject to
a right of reasonable prior review and approval by the other Party, which
approval shall not be unreasonably withheld or delayed, provided that such right
of approval shall not apply to communications required by applicable Law,
disclosures of information for which consent has previously been obtained, or
information that has been previously disclosed publicly, and provided, further,
that any draft press release or other public communication submitted to a Party
for its approval shall be deemed approved if such Party fails to notify the
submitting Party within [***] as to whether or not it has been approved.
 
(b)           Distributor understands and agrees that Insulet may submit a copy
of this Agreement to the United States Securities and Exchange Commission.
 
[Signature Page Follows]
 
25

--------------------------------------------------------------------------------


 
The Parties have caused this Agreement to be executed by their respective duly
authorized officers as of the date first above written.

 
Insulet Corporation
 
By:
/s/ Duane DeSisto
 
Name: Duane DeSisto
 
Title: Chief Executive Officer
   
Ypsomed Distribution AG
 
By:
/s/ Richard Fritschi
 
Name: Richard Fritschi
 
Title: Chief Executive Officer
   
By:
/s/ Simon Michel
 
Name: Simon Michel
 
Title: Senior Vice President Marketing & Sales


 
[Signature Page to Distribution Agreement]
 

--------------------------------------------------------------------------------



 
Exhibit I


Products
 
1.
Insulet’s OmniPod System, an insulin delivery system designed and manufactured
by Insulet and, pursuant to this Agreement, supplied to and distributed by
Distributor, each OmniPod System comprising a PDM (as defined hereafter) and
PODs (as defined hereafter). The term “Product(s)” includes improvements,
enhancements, new versions of and accessories to the Products. Insulet shall use
reasonable commercial efforts to make any improved, enhanced or new versions of
Products available to Distributor for distribution in the Territory. The OmniPod
System includes:

 
 
a.
Personal Diabetes Manager or PDM, the handheld portion of the OmniPod System,
containing the user interface for controlling the POD portion of the OmniPod
System, optionally including an integrated blood glucose meter.

 
 
b.
POD, the  wearable, disposable insulin pump portion of the OmniPod System
(including filling system), controlled by the PDM.

 
2.
“YM OmniPod System” means a version of the OmniPod System, designed and
manufactured by Insulet and, pursuant to this Agreement, supplied to and
distributed by Distributor, each YM OmniPod System comprising a YM PDM (as
defined hereafter) and YM PODs (as defined hereafter). Insulet shall use
reasonable commercial efforts to make the YM OmniPod System ready for supply to
Distributor and ready for distribution in the Territory by the dates set forth
in Exhibit II.

 
“YM PDM” means versions of Insulet’s PDM adapted and labeled for sale in the
countries of the Territory listed in Section II of Exhibit II.
 
“YM POD” ” means versions of Insulet’s POD adapted and labeled for sale in the
countries of the Territory listed in Section I of Exhibit II.
 
“YM Integrated BGM” means a blood glucose meter that uses  blood glucose strips
manufactured by [***] and is integrated into the YM PDM.
 
The terms “PDM” and “POD” include the terms “YM PDM” and “YM POD” where
appropriate.
 

--------------------------------------------------------------------------------


 
Exhibit II
 
Territory
 
I.
TERRITORY

 
Those countries listed below in Section II of this Exhibit II.
 
II.
LIST OF COUNTRIES

 
The following countries shall be ready for distribution of Products by
Distributor on the dates specified below, i.e. Insulet shall have obtained and
maintain Product Registrations in these countries and shall have the country
specific version of Products ready for supply and ready for distribution by
Distributor as of the date specified below.
 
 
-
Germany: [***] 2010

 
 
-
Netherlands: [***] 2010

 
 
-
France: [***] 2010

 
 
-
Australia: [***] 2010

 
 
-
Belgium: [***] 2010

 
 
-
China: [***] 2011

 
 
-
UK: [***] 2010

 
 
-
Norway: [***] 2010

 
 
-
Sweden: [***] 2010

 
 
-
Finland: [***] 2010

 
 
-
Switzerland: [***] 2010

 
III.
INCLUSION OF ADDITIONAL COUNTRIES FOR DISTRIBUTION

 
1.
At any time during the term, Distributor may request Insulet in writing to add
further countries to the list of countries in the Territory in Section II of
Exhibit II.  Distributor shall present a Business Plan for the distribution of
the Products in each such additional country(ies).  Insulet and Distributor
shall negotiate in good faith to enter into an amendment of this Exhibit II
relating to the addition of each such country(ies) to the Territory and [***]
Minimums [***]  If the Parties agree to add any such country(ies) to the list of
countries in the Territory in Section II of Exhibit II, the Parties shall [***]

 
 

--------------------------------------------------------------------------------

 

IV.
[***]

 
1.
[***]

 
2.
[***]

 
 

--------------------------------------------------------------------------------

 
 
V.
COUNTRIES EXCLUDED FROM THE TERRITORY

 
1.
The Parties agree the countries listed below shall not be part of the Territory
and Distributor waives its right to (a) add such countries to the Territory
under Section III of this Exhibit II, and (b) negotiate and have a right of
first refusal with respect to such countries under Section IV of this Exhibit
II.

 
 
-
USA

 
 
-
Israel

 
 
-
Canada

 
 

--------------------------------------------------------------------------------

 

Exhibit III


[***] Minimums And Pricing


I.
[***] MINIMUMS AND PRICING



[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



[***]


[***]


[***]
[***]

 
II.
[***]



[***]


III.
[***]



[***]


[***]


[***]
 
 

--------------------------------------------------------------------------------

 

[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT IV


[***]


[***]


[***]
 
[***]
 
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


 

--------------------------------------------------------------------------------

 
 
EXHIBIT V


Business Plans

 

--------------------------------------------------------------------------------

 